                                         Case 3:20-cv-00734-WHA Document 118 Filed 06/04/20 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     GABY’S BAGS, LLC,                                  Case No. 20-cv-00734-WHA (TSH)
                                   7                    Plaintiff,
                                                                                            DISCOVERY ORDER
                                   8             v.
                                                                                            Re: Dkt. Nos. 115, 117
                                   9     MERCARI, INC.,
                                  10                    Defendant.

                                  11

                                  12          It’s not okay for a litigant to give up on any meaningful meeting and conferring and just
Northern District of California
 United States District Court




                                  13   dump a big pile of poorly formulated discovery disputes on the Court. Yet that is what Mercari

                                  14   did in ECF No. 115, which seems to be a motion to compel directed at 41 RFPs, 25 rogs and 50

                                  15   RFAs, all in a concise two and a half pages. Perhaps GB’s response at ECF No. 117 provides

                                  16   some insight into what has happened here, opening as it does with ad hominem attacks on

                                  17   Mercari. The parties need to do better than this.

                                  18          The Court orders the parties to meet and confer about their discovery disputes, and to do a

                                  19   better job at that than they have so far. For any disputes they can’t resolve, they should file one or

                                  20   more joint discovery letter briefs. A letter brief should cover issues that can be adequately

                                  21   addressed in five pages. It should not provide conclusory, high-level assertions and then point the

                                  22   Court to a hundred pages of discovery requests and responses. That takes the work the parties

                                  23   were supposed to do and throws it on the Court. Mercari’s motion to compel at ECF No. 115 is

                                  24   denied without prejudice. This order terminates ECF Nos. 115 and 117.

                                  25          IT IS SO ORDERED.

                                  26   Dated: June 4, 2020

                                  27
                                                                                                     THOMAS S. HIXSON
                                  28                                                                 United States Magistrate Judge
